Citation Nr: 0014402
Decision Date: 01/31/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had recognized service in the Regular Philippine Army in the service of the United States Armed Forces, including recognized guerrilla service, from December 1941 to May 1942 and from November 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

Basic eligibility for nonservice-connected pension benefits was last denied by the Board in April 1996.  Reconsideration of that Board decision was denied in April 1998.  The appellant failed to file a timely notice of appeal to the U.S. Court of Appeals for Veterans Claims (Court) and the Court dismissed his appeal in October 1998.  The appellant's next claim for "old age" or nonservice-connected pension was denied by the RO in December 1998.  A motion to set aside the Board's April 1996 decision denying entitlement to basic eligibility for nonservice-connected pension benefits on the basis of clear and unmistakable error (CUE) was denied by the Board in April 2000.  The appellant's motion for reconsideration of the Board's decision on CUE was denied in May 2000.  


FINDING OF FACT

The appellant's military service has been verified by the service department as from December 1941 to May 1942 and from November 1944 to June 1946, consisting of recognized guerrilla service and service in the Regular Philippine Army in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations:  VA shall pay a pension to each veteran of a period of war who is permanently and totally disabled from nonservice-connected disability.  38 U.S.C.A. § 1521(a).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military service includes active duty, meaning full-time duty in the U.S. Armed Forces.  38 C.F.R. § 3.6.  "Armed forces" means the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, and includes Reserve components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the Organized Military Forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces, organized guerrilla forces, shall not be deemed to have been active military service for the purpose of any law of the United States conferring benefits, except for compensation, dependency and indemnity compensation and burial benefits.  38 C.F.R. § 3.8.  However, service in the Regular Philippine Scouts or as a guerrilla by a member of the Regular Philippine Scouts is included for nonservice-connected pension benefits.  38 C.F.R. § 3.8.  Certification by the service department will be accepted as establishing guerrilla service except for unrecognized civilian guerrillas.  38 C.F.R. § 3.8.  

Analysis:  The service department initially certified that the appellant had valid military service with the Army of the United States from July 1942 to June 1947.  However, a service department redetermination performed in November 1953 revoked the appellant's status as a member of the Army of the United States.  A determination was made that any military service the appellant might have had was as a member of the Philippine Army.  This determination of 1953, revoking the appellant's status as a member of the Army of the United States, was confirmed by the service department in June 1995.  

The Court has firmly held that findings by a United States service department verifying an individual's military service "are binding on VA for purposes of establishing service in the U.S. Armed Forces."  See Dacoron v. Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The appellant has been informed of this essential fact on numerous occasions in previous adjudications of his claims for VA benefits.  VA is without the authority to override, overrule, or alter the determination of the relevant service department.  

Accordingly, for the appellant to succeed in any future claim for VA nonservice-connected pension, he should direct any additional evidence or argument to the relevant service department in an attempt to have that department change its presently existing determination that the appellant had no service as a member of the Army of the United States.  As before, the appellant's application for VA nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected benefits is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


  
